Citation Nr: 1617165	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's service connection claim for a right shoulder disability.  

This claim was reopened and remanded by the Board in a November 2013 decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After the November 2013 Board remand, in a subsequent February 2014 VA Form-9 (Substantive Appeal), the Veteran requested a hearing before the Board at his local VA office.  

In light of this request, the claim must be remanded to schedule the Veteran for either a videoconference or Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his choice of Board hearing at the appropriate RO.  The Veteran and his representative should be notified of the date, time, and place of such hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






